DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 APRIL 2022 has been entered.
Status of Claims
Applicant has submitted an RCE on 12 APRIL 2022.  Claim 2 has been cancelled and Claims 1, 13, 15 and 21 have been amended.  Current pending claims are Claims 1 and 3-21. 
Claim Objections
Claim 3 objected to because of the following informalities:  Claim 3 is dependent upon a cancelled claim.  Appropriate correction is required.  For examination purposes, the Examiner interprets Claim 3 to depend upon Claim 1. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the amendment to the claims, Applicant has added the language of “any two adjacent ones of the plurality of first sub-electrodes arranged in the row direction have a first interval, any two adjacent ones of the plurality of first sub-electrodes arranged in the column direction have a second interval, and any two adjacent ones of the plurality of second sub-electrodes are provided with a third interval.”; however, the ‘interval’ of each sub-electrodes is not described in the specification to reasonably convey to one skilled in the art.  The term ‘interval’ is not found in the specification, nor is anything relating to spacing or gap is described in the specification.  
The claim language directed to ‘interval’ has been added to Claim 1, 15 and 21 and are all rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  Dependent claims follow the same reasoning. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the light source" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the excitation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the droplet" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1 and 3-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The Examiner has updated the search to include limitations regarding the arrangement of the sub-electrodes wherein “the plurality of first sub-electrodes are arranged in an array in a row direction and in a column direction; the second electrode comprises a plurality of second sub-electrodes insulated from each other, an orthographic projection of each of the plurality of second sub-electrodes on the first base substrate overlaps with an orthographic projection of a row of the first sub- electrodes on the first base substrate, the plurality of second sub-electrodes are arranged in the column direction, and each of the plurality of second sub-electrodes extends in the row direction, any two adjacent ones of the plurality of first sub-electrodes arranged in the row direction have a first interval, any two adjacent ones of the plurality of first sub-electrodes arranged in the column direction have a second interval, and any two adjacent ones of the plurality of second sub-electrodes are provided with a third interval.”
As Applicant has asserted the references to CHANG and WINGER do not teach the “any tow adjacent ones of the plurality…” limitation.  The primary reference to CHANG teaches the electrodes 208A-C or electrodes 540 have an interval, but the electrodes are silent to the second and third interval now positively claimed as part of the array in a row and column direction.  
There is no motivation or suggestion in CHANG that teaches the array in a row and column direction and any two adjacent ones of the plurality of first sub-electrodes arranged in the row direction have a first interval, any two adjacent ones of the plurality of first sub-electrodes arranged in the column direction have a second interval, and any two adjacent ones of the plurality of second sub-electrodes are provided with a third interval.”
There are still claim objections and 112 issues that need to be addressed with the currently presented claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797